DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered. 
Response to Arguments
Applicant’s arguments and amendments, see pgs. 8-9, with respect to the Rejection under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The current rejection of claims 1-20 has been withdrawn in view of the amendments. However, further indefiniteness issues have arisen in the amended claims (see Claim Rejections - 35 USC § 112(b) section below).
Applicant's arguments, see pgs. 9-12, with respect to the Rejection under 35 U.S.C. § 103 of claims 1-10 and 16 by Yasushi et al. (JP J03173544) in view of Frey (US 2006/0058706), claims 11-15, 17, and 19-20 by Yasushi, Frey and Akiko (JP 3802756), and claim 18 by Yasushi, Frey, Akiko, and Wakabayashi et al. (US 2002/0156373) but are moot in view of the updated grounds of rejection necessitated by scope-altering amendment. Further, Examiner respectfully disagrees that “Yasushi does not disclose a ‘backing layer’ as defined in claim 1” due to any OCR misrecognition of ‘packing’ and ‘backing’ (see Remarks, pgs. 9-10). The specific terminology used by the Applicant and the reference for an element need not be the same so long as it corresponds to the same structural feature and function. Further, Examiner does not agree that “Yasushi’s ‘packing’ block is a sheathing member or packing member in which an ultrasonic oscillator is hardened with resin” (Remarks, pgs. 9-10). First, Yasushi does not discuss a ‘sheathing member’ in its description. Rather, a “case 10 made of resin or the like” is similar to the “sheathing member 41” of Applicant’s invention. However, case 10 of Yasushi is not used in the previous rejections as to teach the claimed “backing material.” Second, only the packing material itself is “obtained by kneading metal powder with an epoxy adhesive” in a desired shape using block materials 25a-25c (English translation of JP H03173544 provided). In the text, the packing material is directed to reference numerals 5 (Figs. 4 and 6) and 20 (Figs. 1a-c, 2a-c, and 3a-c), with reference numeral 21a-21c corresponding to the packing materials with different shaped recesses. Thus, the ‘packing material’ of Yasushi does correspond to the backing material of the instant application based on its positioning relative to the piezoelectric array.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, claim 1 recites “cable wiring parts which are respectively disposed on both of the outer side surfaces of the backing material layer” in a first instance, followed by “the recesses of the backing material layer are on a surface of an outer side surfaces of the backing material later” later in the claim. However, in its current form, the first instance of “the outer side surface of the backing material layer” lacks antecedent basis. The Examiner suggests a rearrangement of the claim elements for clarification. 
Second, claim 1 further recites “the recesses of the backing material layer are recessed in the elevation direction on the side far from the rear surface of the ultrasonic oscillator array.” However, “the rear surface of the ultrasonic oscillator array” lacks antecedent basis, and is thus unclear which surface is intended. Examiner is unclear as to whether the rear surface pertains to the “back surface of the oscillator array, which is an inward surface of the oscillator array” as previously recited in the claim, or some other surface. Additionally, the term ‘far’ is a relative term which renders the claim indefinite. The term ‘far’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the area would not be reasonably apprised of the scope of the invention. ‘Far’ does not provide a definite distance from “the rear surface” where the location of the recesses are intended to start or stop. 
For these reasons, claim 1 and its dependents are indefinite.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. (JP H03173544) in view of Frey (US 2006/0058706) and Fujimura (US 2016/0183914). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
As best understood by claim 1, Yasushi teaches an ultrasonic oscillator unit (sensor unit in [0001] and depicted in Figs. 1a-c) comprising an ultrasonic oscillator array in which a plurality of ultrasonic oscillators are arranged outward in a circular-arc shape so as to have a circular-arc surface resulting from the arrangement of the plurality of ultrasonic oscillators (“the piezoelectric element 2 divided into the array is bent so as to correspond to the curvature of the convex surface of the packing 20” in [0001] and Figs. 1a-1c and Figs. 2a-2c, wherein a piezoelectric element is encompassed by an ultrasonic oscillator). Further, the piezoelectric element 2 array of Yasushi necessarily has some depth dimension, whereby the thickness of the array along the longitudinal direction of the array corresponds to two end surfaces perpendicular to the circular arc surface. Yasushi further teaches a backing material layer that is disposed on a back surface of the ultrasonic oscillator array, which is an inward surface of the ultrasonic oscillator array, the backing material having an outer surface having a circular-arc shape section, (packings 21a, 21b, and 21c in Figs. 1-2 corresponding to the backing material on a back surface of piezoelectric element 2 array, with openings providing circular-arc cross sections of an outer surface for Fig. 1a and 1c specifically). 

    PNG
    media_image1.png
    227
    615
    media_image1.png
    Greyscale


Reproduction of Figs. 2a-c of Yasushi.
Yasushi further teaches an electrode part having a plurality of electrodes provided on a side of one of the end surfaces of the ultrasonic oscillator array and electrically connected to the plurality of ultrasonic oscillators, respectively and a wiring board having a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part (“a flexible printed board (FPC) 6 having a pattern of a plurality of lead wires (not shown) is pulled out from the signal side electrode of the piezoelectric element 2” in [0001])

    PNG
    media_image2.png
    242
    660
    media_image2.png
    Greyscale


Modification of reproduction of Figs. 1a-c of Yasushi. The shaded region corresponds to the FPC 6 “pulled out from the signal side electrode.”

However, Yasushi does not explicitly teach the backing material layer being provided with recesses under the circular-arc shape section of the backing material and opposite to the outer surface of the backing material layer…wherein the recesses of the backing material layer are on a surface of an outer side surfaces of the backing material layer which is a surface having circular-arc cross-section perpendicular to an elevation direction which is a longitudinal direction of the ultrasonic oscillator array, and the recesses of the backing material layer are recessed in the elevation direction on the side far from the rear surface of the ultrasonic oscillator array, and are provided on both of the outer side surfaces of the backing material layer in order to dispose the respective cable wiring parts.
Frey, which teaches an analogous ultrasound transducer to the instant application relating to the shape of a backing block, is relied upon instead. Specifically, Frey discloses that “the backing block 16 is a body of acoustically absorbing material having a top 22, a bottom 24 and sides 26,” wherein “the top 22 is flat or curved to accommodate the shape or structure of the transducer material 12” ([0019]). Top 22 and rim 20 of the backing block correspond to the backing material layer that is disposed on a back surface of the ultrasonic oscillator array. Thus in a ‘curved’ embodiment, the top 22, and rim 20, of backing block has an outer surface having a circular-arc cross shape section.
Frey also teaches recesses (see arrow in the reproduction of Figs. 1 and 2 below, displaying a cross-section a top view of the transducer 10) in the backing block 16 of sides 26 relative to top 20, wherein, “for example, about 70-80% of the sides of the backing material are decoupled from a rigid case surrounding the transducer stack” ([0013]). These recesses extend inward from at least one outer side surface of the backing block towards the center, wherein the plane of the recess is parallel to the plane of the outer side surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packing of Yasushi with the backing material including the recesses of Frey as an obvious alternative design choice for providing space for the wiring (as previously suggested by Yasushi), while “the full depth of the backing block is maintained for absorbing acoustic energy from the transducer material” (Frey, [0013]).


    PNG
    media_image3.png
    602
    595
    media_image3.png
    Greyscale

Reproduction of Figs. 1 and 2 of Frey. The dotted section of Fig. 2 represents the cross section illustrated by Fig. 1. The transducer material, backing, and recesses are highlighted in the figure. Coordinate axes are also provided for each Fig. 1 and Fig. 2 of Frey to provide orientation information. 

Further, while Yasushi teaches cable wiring parts… in which a plurality of cables connected to the plurality of wiring lines, respectively, are wiring connected (lead wires of FPC 6 are “connected to…the signal line 8 of the cable 7” in [0001], wherein the “lead wires” correspond to the plurality of cables, the “signal line 8” represents the plurality of wiring, and the “cable 7” corresponds to the wiring-connected) and that at least a portion of the cable wiring parts is included in the recess of the backing material layer (in the manufacturing embodiment of Figs. 3a-c, “the block members 25a, 25b and 25c are removed to connect the signal line pattern (not shown) of the FPC 6 and the signal line 8 of the cable 7 in the recessed space” [0001]; Figs. 1a-1c illustrate the fitting of signal line 8 in the recessed space), it does not disclose that the cable wiring parts are respectively disposed on both of the outer side surfaces of the backing material layer.
Fujimura is relied on instead as it teaches an analogous ultrasound endoscope to the instant application for accommodating the wiring in the distal end portion. Specifically, Fujimura discloses in Fig. 7 “a configuration in which the ultrasound transducer section is provided with a backing member holding frame and a backing member in which part of the wiring substrate is embedded”([0016]) wherein “[t]he backing member 64 is arranged by covering part of the wiring substrate 43 from the top to a halfway position, the piezoelectric element array 62 and the wiring group 62 a extending from the wiring substrate 43 connected to the piezoelectric element array so as to embed these parts, and the entire side face thereof is held by the backing member holding frame 63” ([0071]). Further, as depicted by Fig. 7 (reproduce below), the plurality of wires extend from the wiring connection portions 44 on both sides of the wiring substrate 43 extending from the backing member 64. This is further illustrated by the illustrations in Figs. 13 and 15 (reproduced below). The cable wire bundle 41a, which corresponds to the cable 7 of Yasushi and the cable wiring parts of the instant application, is separated into two groups which are disposed on two sides of the wiring substrate 43 (embedded in the backing member).

    PNG
    media_image4.png
    344
    389
    media_image4.png
    Greyscale

Modified reproduction of Fig. 7 of Fujimura.

    PNG
    media_image5.png
    350
    305
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    377
    445
    media_image6.png
    Greyscale

     Reproduction of Fig. 13 of Fujimura.		  Reproduction of Fig. 15 of Fujimura.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the probe of Yasushi by positioning the wiring on either surface of the backing of Frey in the recess in order to conserve space and reduce the footprint of the distal end of the ultrasound endoscope.  

Regarding claim 2, Yasushi further teaches wherein the backing material layer has a bow shape, a semicylindrical shape, a shape obtained by cutting a column with a plane parallel to a centerline, or a semicircular columnar shape (packing 21c in Figs. 1c and 2c). However, Yasushi does not teach that bottom surfaces of the backing material layer, the bottom surfaces being surfaces opposite from the back surface of the ultrasound oscillator array and perpendicular to the outer side surface of the backing material layer, are on a same plane. Instead, Frey teaches “The backing block 16 is a body of acoustically absorbing material having a top 22, a bottom 24 and sides 26,” wherein “the top 22 is flat or curved to accommodate the shape or structure of the transducer material 12” ([0019]). This suggests that the transducer material 12 (i.e., the oscillatory array) may be curved, and that the bottom side 24 of the backing block 16 is on one continuous plane. Further, as depicted in the cross section of Fig. 1, the bottom side 24 is perpendicular to the sides 26 (i.e., outer side surface of backing material layer) and opposite the top 22 (i.e., back surface of ultrasound oscillator array) Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packing of Yasushi to obtain the bow shape with the teaching of Frey to include a full depth of the backing block so as to form a continuous bottom surface in order to main acoustic energy absorption of the backing block as conveyed above for claim 1. 

With regard to claims 3 and 4, the modification of Yasushi teaches wherein the recesses of the backing material layer are provided from the outer side surface of the backing material layer toward a center side thereof. Frey is relied upon to teach the recesses as highlighted by the arrow in the reconstruction of Fig. 1 of Frey, wherein the “sides of the backing material are decoupled from a rigid case surrounding the transducer stack” ([0013]). Fig. 1 illustrates that each of the recesses originate from each of the two opposite outer side surfaces and extend toward the center of the width of bottom side 24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi with the backing block 16 of Frey for the same reasons as previously laid out for claims 1 and 2. 

Regarding claims 5-8, the modification of Yasushi teaches wherein the recesses are formed by performing counterboring from the outer side surface of the backing material layer toward the center side thereof (Frey [0013] and Fig. 1 as conveyed above for claims 1-4), and wherein the recesses include a bow-shaped recess, a semicircular recess, a polygonal recess, a pyramidal recess, or a conical recess, viewing from a direction perpendicular to the outer side surface of the backing material layer. In Fig. 1 of Frey, the recesses are illustrated as rectangular, which is encompassed by the claim limitation polygonal. It is noted that the formation of the counterbore by performing counterboring is considered product-by-process language, whereby “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (MPEP 2113 I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi with the backing block 16 of Frey for the same reasons as previously laid out for claims 1 and 2.

Regarding claim 9, the modification of Yasushi further teaches wherein the recesses of the backing material layer are formed so as to enlarge in a direction away from the ultrasonic oscillator array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rectangular recess of the backing block 16 of Frey incorporated in the modification of Yasushi, with a countersink shaped recess, which is a well-known alternative to counterboring in the field of manufacturing. The countersink would adjust the angle of the inner plane of the recess relative to the outer side surface from parallel (as originally presented in reproduction above) to an angle away from the outer side surface along the length of the recess (see dashed lines in reproduction of Fig. 1 below). Therefore, with such a countersink recess, the recess itself would increase in area and volume in a direction away from the transducer material 12.  

    PNG
    media_image7.png
    453
    580
    media_image7.png
    Greyscale

Reproduction of Fig. 1 of Frey modified with dashed lines to illustrate countersink recess.

Regarding claim 11, the modification of Yasushi teaches the ultrasonic oscillator unit according to claim 1 and that the wiring board is on the center side of the backing material layer as previously conveyed for claims 1 and 3-4. Further, the modification of Yasushi discloses wherein the cable wiring parts are provided on a surface of the wiring board via Fujimura: As illustrated by Figs. 7, 13, and 15, the wiring on the wiring substrate 43 is embedded in the backing member 64 ([0016]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable 7 and signal line 8 of Yasushi to be provided on the surface of the wiring substrate 43 of Fujimura in order to restrict the wires in the distal end portion. 

With regard to claim 14, the modification of Yasushi teaches a cable unit that includes the wiring board and the cable wiring parts and is formed by connecting the plurality of wiring lines of the wiring board and the plurality of cables wiring-connected to the cable wiring part, respectively, to each other as provided by the evidence of Fujimura for claim 11 above.

Regarding claim 16, Yasushi further teaches wherein the wiring board has a flexible printed wiring board, a printed wiring circuit board, or both the boards via “a flexible printed board (FPC) have a pattern of a plurality of lead wires” ([0001]).

Regarding claim 20, the modification of Yasushi with Frey and Fujimura teaches the ultrasonic oscillator unit according to claim 1, and acquires the ultrasound image (“ultrasonic diagnostic apparatus”, Yasushi [0001]; “The material is selected to absorb acoustic energy behind the transducer material 12 and efficiently damp the acoustics to minimize artifacts for imaging”, Frey [0018]). Fujimura is further relied upon to teach an ultrasonic endoscope for imaging an inside of a body cavity of a subject to acquire an ultrasound image and an endoscopic image (“an ultrasound endoscope system 1 is configured by mainly including an ultrasound endoscope 2…provided with an elongated insertion portion 11 which is inserted into the body” [0030], respectively, the ultrasonic endoscope comprising: an insertion part to be inserted into the body cavity (“an elongated insertion portion 11 which is inserted into the body” [0030]); an endoscope observation part that is provided closer to a proximal end side than the ultrasonic observation part in the insertion part and includes an illumination window that emits illumination light that illuminates a region to be imaged within the body cavity, and an imaging element that images the region to be imaged that is illuminated with the illumination light from the illumination window (“An ultrasound transducer unit 40 is disposed on one surface of the distal end portion” which is located more distally than “an optical observation window 31, an optical illuminating window 32” [0035] in Fig. 2, whereby “the optical illuminating window 32 constitutes an illumination optical system that irradiates the subject with the illuminating light radiated from the end face of the light guide bundle provided in the distal end portion 21” [0045]). Fujimura further teaches a treatment tool channel that is provided closer to a proximal end side than the ultrasonic observation part in the insertion part and includes a treatment tool delivery port for inserting a treatment tool into the body cavity (Fig. 2 illustrates first and second channel opening portions 28 and 29” [0035] in the proximal portion of the distal end portion 21, whereby “the first channel opening portion 28 and the second channel opening portion 29 constitute openings on the distal end side of two treatment instrument channels (not shown) disposed from the distal end portion 21 to the insertion portion 11 and the operation portion 12” [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of Yasushi to include the ultrasonic endoscope diagnostic apparatus including an insertion portion, illuminating light, and treatment instrument of Fujimura in order to “provide an ultrasound endoscope distal end portion that improves the degree of freedom in an arrangement of components for various functions” to “thereby downsize the components” [0009]. 

Claims 12-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi, Frey, and Fujimura as applied to parent claim 1 above, and further in view of Akiko (JP 3802756).
With regard to claim 12, the modification of Yasushi teaches the ultrasonic oscillator unit according to claim 1, but does not disclose wherein gaps of the recesses between the cable wiring parts housed in the recesses of the backing material layer and the backing material layer is filled with a filler. Akiko, which discloses an analogous scanning ultrasound probe to the instant application, is relied on instead. Specifically, Akiko teaches that its “signal cable assembly 40 and the vibrator unit section set 30 are stably fixed and held on the housing section 28 by filling the hollow portion of the housing section 28 with the adhesive 43” ([0032]). Here, the “hollow portion of the housing section 28” corresponds to the space made by “decoupling” of “a “portion of the backing block from a case used to contain the transducer stack” (Frey [0004]). Thus, the filler adhesive 43 of Akiko fills the recesses containing the cable wiring part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yasushi with the filling of Akiko in order to “stably fix” the components of the transducer unit and wirings and cables (Akiko [0032]). 

Regarding claim 13, the modification of Yasushi as laid out in claim 12 further teaches   wherein at least a portion of the cable wiring parts is covered with the filler. It is inherent to the “filling the hollow portion of the housing section 28 with adhesive 43” to at least partially cover the cable wiring part based on the fact that “the signal cable assembly 40 and the vibrator unit section set 30 are stably fixed and held on the housing section 28” (Akiko, [0032]). Further, this disclosure suggests filling the entirety of the hollow portion of the housing section 28, which would necessarily cover all of the wiring as applied to the modification of Yasushi. This modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention for the same reason as set forth in claim 12 above. 

Regarding claim 15, the modification of Yasushi further teaches wherein the cable unit is a multilayer interconnection board having a flexible printed wiring board that is the wiring board (“FPC 6 having a plurality of lead wires” Yasushi [0001]), but does not teach a rigid printed wiring circuit board having the cable wiring parts. Akiko however, teaches that “each signal line 35a of the wiring pattern provided on the transducer substrate 35 are electrically and mechanically connected and fixed to the wiring wire 36 by soldering to constitute the transducer unit group 30” ([0027]), as well as that the “cable substrate 41 is disposed on the distal end side of the coaxial cable bundle 29” ([0030]). Akiko further provides “the signal cable assembly 40” on “an elongated and extremely thin flexible substrate 70 shown in Fig. 8” and “includes an electrode portion 41a to which a signal core wire and a shield of the coaxial line 51 of the coaxial cable bundle 29 are electrically connected, a copper foil portion 72 that forms a wiring pattern (not shown),” wherein “a predetermined number of copper foil portions 72 forming a comb-like lead 41a connected to the pad electrode 35c are arranged at a substantially central portion of the substrate”([0037]). In short, Akiko teaches a flexible substrate for wired connections with the electrodes of the vibrator unit as well as a substrate 41 which is assumed to be non-flexible and therefore rigid acting as the cable board for the cable wiring part. Since flexible printed circuit boards are well known in the art, it suggests that the absence of the ‘flexible’ descriptor indicates that it is a rigid board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teaching of Yasushi with the teaching of Akiko to provide rigid support portions for fixing the cable in place, combined with flexible portion to accommodate movement of the wired portion during movement of the distal end of the endoscope diagnosis apparatus. 

Regarding claim 17, Yasushi further teaches wherein the flexible printed wiring board is electrically connected to the electrode part by heat fusion and is disposed on one of the end surfaces of the ultrasonic oscillator array via “a sectional view of a conventional ultrasonic probe” in Fig. 6 ([0001]). Reference numbers 6 and 9 each refer to a FPC, wherein “a pattern of a plurality of lead wires” for FPC 6 “is pulled out from the signal side electrode of the piezoelectric element 2”, while “the earth side terminal of the piezoelectric element 2 is connected to a flexible printed board (FPC) 9” ([0001]). Thus, conventional ultrasonic probes have flexible printed wiring boards disposed on the outer side surface of the ultrasonic oscillator array. Further, that the flexible printed wiring board is electrically connected to the electrode part by heat fusion again represents product-by-process language (see claims 5-8 above). 

With regard to claim 19, the modification of Yasushi further teaches wherein the flexible printed wiring board is disposed on an outer side surface of the ultrasonic oscillator array (see evidence from Yasushi as for claim 17), and a filler is injected into a gap of the recess of the backing material layer, in which the cable wiring part is housed, to fill the gap (see evidence from Yasushi, Frey, Fujimura, and Akiko as for claims 1 and 10-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yasushi in the manner as claimed for the same reasons as laid out for claims 10-12.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi, Frey, Fujimura, and Akiko as applied to claim 15 above, and further in view of Wakabayashi et al. (US 2002/0156373).
The modification of Yasushi teaches the ultrasonic oscillator unit according to claim 15 and wherein the flexible printed wiring board is disposed on one of the end surfaces of the ultrasonic oscillator array as previously convey for claim 17. However, that the flexible printed wiring board is electrically connected to the electrode part using an anisotropic conductive sheet or anisotropic conductive paste is not taught by Yasushi, Frey, Fujumura, or Akiko.
Wakabayashi, which teaches an analogous ultrasound transducer array to the instant application including independent wiring and control of piezoelectric elements, is relied upon instead. Specifically, Wakabayashi teaches that “the flexible printed board 92 is connected to the electrodes of the piezoelectric elements 84 via solder; but this invention is not thereby limited. For example, connection may be made by an anisotropic conductive film (ACF)” ([0189]). Here, the ACF encompasses the claimed anisotropic conductive sheet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teaching of Yasushi with the ACF connection of Wakabayashi as a well-known alternative method for electrical connection in the field of electronic circuits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793                                                                                                                                                                                            
/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793